Per Curiam:

The writ of error and appeal heretofore allowed in this cause must be dismissed for the want of jurisdiction..

Mrs. Widow W. Guillot pro se.

No appearance for defendant in error and appellee.
The motion for leave to proceed further herein in forma pauperis is denied for the reason that the Court, upon examination of the unprinted record herein submitted, finds that, even if the same be treated as an application for a writ of certiorari, there is no federal question upon which such á writ can be issued, application for which is therefore also denied.
The costs already incurred herein by direction of the Court shall be paid by the clerk from the special fund in his custody, as provided in the order of October 29, 1926.